UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2348


In re: VINCENTE ANTOINE BAKER,

                    Petitioner.



                  On Petition for Writ of Mandamus. (1:19-cv-00726)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincente Antoine Baker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vincente Antoine Baker petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court recently took significant action on Baker’s 28 U.S.C. § 2241

petition. Accordingly, we deny the mandamus petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2